NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant application identified by the examiner during search is MacArthur et al (US Patent 3,816,317), referred to herein as MacArthur. MacArthur discloses technique for selectively etching gold and to a novel etchant therefor (Col 1, lines 1-2). The gold etchants and process of using thereof disclosed by MacArthur are analogous to the process for enriching gold as disclosed by the instant invention in that they both utilize a solution comprising cyanide as an etchant for the gold-bearing materials. Additionally, MacArthur discloses that the gold-bearing materials are submerged in such an etchant, wherein the gold is etched from the materials and binds to a material.
The prior art does not disclose or suggest any such limitation in Claims 1-20, which are drawn specifically to a process of enriching gold using a combination of a selenoether and an isocyanate in combination with a tin catalyst. While that disclosed by the prior art and the instant application both aim to enrich a solution comprising cyanide with gold, the prior art does not disclose or suggest any kind of use of selenides, isocyanates, or a catalyst in order to do so. Further, the prior art does not teach or suggest the steps laid out for the enrichment of gold as disclosed by Claim 1. Therefore, the matter in Claims 1-20 is considered by the examiner to be novel and nonobvious. 
Among the disclosure of MacArthur, other disclosures were identified by the examiner as being relevant to the instant disclosure and claims. For example, the work of Kulandaisamy et al describes the practice of using cyanide for the leeching of noble metals, and discloses that cyanide is very effective in the leeching of gold, stating that gold to be leached efficiently at a very low concentration of cyanide, and that the use of cyanide also allows for preferable alkaline conditions (CYANIDE LEACHING). Additionally, Rao et al discloses similar information on the use of cyano- compounds used as chemical leeching agents for used/pulverized printed circuit boards, and discloses that thiocyanide has been found to be an effective leechant for gold particles in such waste materials. Neither of these disclosures, however, cure the deficiencies of MacArthur as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736